Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references cited in the IDS, submitted on 10/14/2020, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
2   
Claim 1 is representative claim for the remaining independent claims
Claim 1 recites: 
acquire meteorological data; 
acquire traffic volume data representing vehicle traffic volume; and 
determine that an area, in which a vehicle traffic volume during or after rain is less than or equal to a predetermined number of vehicles, is flooded based on the meteorological data and the traffic volume data, when a probability, that the vehicle traffic volume in a normal time is less than or equal to the predetermined number of vehicles, is less than a predetermined value, the normal time being a state in which a rainfall amount is less than a predetermined value.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) IV. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP 
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  Such activities the Federal Circuit has understood as a “mathematical concepts.” 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
There are no additional elements.
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
3  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.4  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claim 1, 10, and 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.
Claims 4-9 are allowable if rewritten in independent form and if incorporated into the instant independent claims will overcome the §101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US PGPub 2015/0066355) in view of Baek et al. (US PGPub 2015/0360697).
As to claims 1, 10, and 12, Siegel teaches a flood detection device (¶¶28-29 systems 126 and 130 together operates as a flood detection device) comprising at least one processor (Fig. 1 item 116; ¶17) that is configured to: 
acquire meteorological data (¶28, teaches “configured to selectively store and retrieve weather information 128”); 
acquire traffic volume data representing vehicle traffic volume (¶29, teaches “[e]xemplary elements of traffic information 132 may include: traffic volume, traffic density, sudden changes in traffic (e.g. a spike in traffic resultant from conclusion of an event such as a movie or concert), accidents, stalls, moving violations (speeding, failure to stop/yield, illegal turns, wrong way driving, reckless driving)”); and 
Siegel is silent as to determine that an area, in which a vehicle traffic volume during or after rain is less than or equal to a predetermined number of vehicles, is flooded based on the meteorological data and the traffic volume data, when a probability, that the vehicle traffic volume in a normal time is less than or equal to the predetermined number of vehicles, is less than a predetermined value, the normal time being a state in which a rainfall amount is less than a predetermined value.
traffic volume, traffic density, sudden changes in traffic (e.g. a spike in traffic resultant from conclusion of an event such as a movie or concert), accidents, stalls, moving violations (speeding, failure to stop/yield, illegal turns, wrong way driving, reckless driving), make/model/body type of vehicles 102 within camera range, number of vehicles 102 at a signal, time each vehicle 102 spends at a signal or other location, rate of traffic density increase or decrease (e.g., how quickly morning rush hour forms and dissipates in specific locations, road conditions (e.g., cars sliding, snow/rain/standing water, road deterioration), traffic speed, individual vehicle 102 speed, traffic pacing, lane speed, pedestrian movement, bicycle motorcycle traffic, issues creating traffic such as poorly designed merges, mistimed lights, busy intersections, and traffic waves (e.g., moving backward through a plurality of vehicles 102), blockades, lane closures, density of traffic flowing through region, as some non-limiting examples.” (¶29; See also ¶28 teaches “flooded roadways”  ¶39 and ¶41).  This suggests to the skilled artisan that the acquired traffic data includes the change in traffic density and traffic volume in addition to the local surrounding environment.
Siegel specifically is silent as to the probabilities needed to determine threshold values.
Baek teaches “a probability, that the vehicle traffic volume in a normal time is less than or equal to the predetermined number of vehicles, is less than a predetermined value, the normal time being a state in which a rainfall amount is less than a predetermined value.” (¶37 teaches “current weather information”; ¶¶86-98; specifically the probabilities in ¶94-98).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Siegel and Baek.  Both teachings are in a similar field of endeavor. Siegel teaches the detection of the change in traffic volume, and Baek 
   

As to claim 2, Seigel teaches as to wherein the at least one processor acquires position data and date/time data from vehicles as the traffic volume data (¶63 teaches “vehicle 102 absolute global positioning latitudinal and longitudinal location data.”).

As to Claim 3,  Seigel teaches wherein the at least one processor acquires the traffic volume data from a roadside detection device (Figure 2, item 202; ¶63; “traffic density data 202 determined by the aggregation server 120”).

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “detect a plurality of types of traveling state data regarding vehicle traveling; acquire the plurality of types of traveling state data acquire vehicle type data, from a plurality of vehicles; using the plurality of types of traveling state data acquired in advance from the plurality of vehicles and a predetermined learning model, derives a vehicle behavior model that calculates a physical quantity that changes as the vehicles travel; detect flooding of the road on which a predetermined target vehicle travels using a physical quantity predicted using the derived vehicle behavior model, the plurality of types of current traveling state data acquired by the acquisition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the at least one processor is further configured to: acquire a plurality of types of traveling state data relating to vehicle traveling and acquire vehicle type data, from a vehicle; 
detect flooding of the road on which the vehicle travels using a physical quantity predicted based on the plurality of types of traveling state data currently acquired and a vehicle behavior model that calculates a physical quantity that changes as the vehicle travels, and a physical quantity obtained from the current traveling state data; and determine a flood area using a determination result that the area is flooded and the detection result” as set forth in claim 4.

The prior art does not teach or suggest “acquire a plurality of types of traveling state data relating to vehicle traveling and acquire vehicle type data, from a vehicle; 

determine a flood area using a determination result that the area is flooded and the detection result” as set forth in claim 5.

The prior art does not teach or suggest “wherein the at least one processor is further configured to: acquire a plurality of types of traveling state data relating to vehicle traveling and acquire vehicle type data, from a vehicle; detect flooding of the road on which the vehicle travels using a physical quantity predicted based on the plurality of types of traveling state data currently acquired and a vehicle behavior model that calculates a physical quantity that changes as the vehicle travels, and a physical quantity obtained from the current traveling state data; and determine a flood area using a determination result that the area is flooded and the detection result” as set forth in claim 6.

The prior art does not teach or suggest “acquire a plurality of types of traveling state data regarding traveling and acquire vehicle type data, from a plurality of vehicles; using the plurality of types of traveling state data acquired in advance from the plurality of vehicles and a predetermined learning model, derive a vehicle behavior model that calculates a physical quantity that changes as the vehicles travel; detect flooding of the road on which a predetermined target vehicle travels using a physical quantity predicted using the derived vehicle behavior model, the plurality of types of traveling state data currently acquired from the target vehicle, 

The prior art does not teach or suggest “wherein the at least one processor is further configured to: acquire a plurality of types of traveling state data regarding traveling and acquire vehicle type data, from a plurality of vehicles; using the plurality of types of traveling state data acquired in advance from the plurality of vehicles and a predetermined learning model, derive a vehicle behavior model that calculates a physical quantity that changes as the vehicles travel; detect flooding of the road on which a predetermined target vehicle travels using a physical quantity predicted using the derived vehicle behavior model, the plurality of types of traveling state data currently acquired from the target vehicle, and a physical quantity obtained from the traveling state data acquired from the target vehicle; and a flood area determination unit that determines a flood area using a determination result that the area is flooded and the detection result” as set forth in claim 8.

The prior art does not teach or suggest “wherein the at least one processor is further configured to: acquire a plurality of types of traveling state data regarding traveling and acquire vehicle type data, from a plurality of vehicles; using the plurality of types of traveling state data acquired in advance from the plurality of vehicles and a predetermined learning model, derive a vehicle behavior model that calculates a physical quantity that changes as the vehicles travel; detect flooding of the road on which a predetermined target vehicle travels using a physical quantity predicted using the derived vehicle behavior model, the plurality of types of traveling 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. ("Abiding Geocast for Warning Message Dissemination in Vehicular Ad Hoc Networks," ICC Workshops - 2008 IEEE International Conference on Communications Workshops, 2008, pp. 400-404, doi: 10.1109/ICCW.2008.81).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        4 Id. at footnote 40